[Cite as State v. Bittles, 2018-Ohio-4228.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        GREENE COUNTY

 STATE OF OHIO                                      :
                                                    :
          Plaintiff-Appellee                        :   Appellate Case No. 2018-CA-15
                                                    :
 v.                                                 :   Trial Court Case No. 2018-TRD-474
                                                    :
 MELANIE K. BITTLES                                 :   (Criminal Appeal from
                                                    :   Municipal Court)
          Defendant-Appellant                       :
                                                    :

                                               ...........

                                              OPINION

                             Rendered on the 19th day of October, 2018.

                                               ...........

RONALD C. LEWIS, Atty. Reg. No. 0061980, Prosecuting Attorney, Xenia Municipal
Court, 101 North Detroit Street, Xenia, Ohio 45385-2911
       Attorney for Plaintiff-Appellee

MORGAN M. MASTERS, Atty. Reg. No. 0080858, 250 East Broad Street, 10th Floor,
Columbus, Ohio 43215
     Attorney for Defendant-Appellant

                                              .............




TUCKER, J.
                                                                                           -2-




       {¶ 1} On February 7, 2018, Defendant-appellant, Melanie K. Bittles, pleaded guilty

to one count of speeding, a minor misdemeanor pursuant to R.C. 4511.21(D)(4) and

(P)(1)(a). The trial court ordered that Bittles pay a fine of $125, plus court costs, and

suspended her driver’s license for 30 days, a discretionary sanction under R.C. 4510.15

for violation of a law or ordinance relating to reckless operation of a motor vehicle. Bittles

argues that the trial court abused its discretion by suspending her driver’s license.

Because the suspension has expired, and further because Bittles has not challenged the

adjudication of her guilt, we dismiss this appeal for mootness.

       {¶ 2} For her single assignment of error, Bittles argues that:

              THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

       IMPOSING A LICENSE SUSPENSION UPON DEFENDANT-APPELLANT

       UNDER R.C. 4510.15, WHERE THE RECORD AND CIRCUMSTANCES

       DID NOT SUPPORT A FINDING THAT THE SPEEDING OFFENSE

       ALONE RELATED TO RECKLESS OPERATION.

       {¶ 3} Bittles contends that Ohio case law indicates “speed alone” is not a

permissible basis for the imposition of a driver’s license suspension, meaning that in her

case, “the trial court was required to analyze the facts and circumstances surrounding her

speeding violation before imposing a license suspension.” See Appellant’s Br. 4 and 7.

According to criteria considered by other appellate courts in comparable cases, Bittles

maintains that she committed “a simple speeding violation which did not warrant a license

suspension under R.C. 4510.15.” See id. at 7 and 8.

       {¶ 4} A “case becomes moot” when the parties “ ‘lack a legally cognizable interest
                                                                                            -3-

in the outcome.’ ” Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-24, 97 N.E.3d 487, ¶

9, quoting Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d 491

(1969). An “appellate court need not consider an issue, and will dismiss [an] appeal,

when [it] becomes aware of an event that has rendered the issue moot * * *.” Cincinnati

Gas & Elec. Co. v. Pub. Util. Comm., 103 Ohio St.3d 398, 2004-Ohio-5466, 816 N.E.2d

238, ¶ 15, citing Miner v. Witt, 82 Ohio St. 237, 238, 92 N.E. 21 (1910); see also Townsend

v. Antioch Univ., 2d Dist. Greene No. 2008 CA 103, 2009-Ohio-2552, ¶ 8, citing Tschantz

v. Ferguson, 57 Ohio St.3d 131, 133, 566 N.E.2d 655 (1991). In a case in which “ ‘a

defendant convicted of a misdemeanor has not moved for a stay of [her] sentence, and

has completed the sentence and paid any fine[s] or costs,’ ” an appeal “ ‘from the

conviction is moot unless the defendant has offered evidence from which an inference

can be drawn that * * * she will suffer [a] collateral legal disability or loss of civil rights

stemming from [the] conviction.’ ” State v. Lovato, 2d Dist. Montgomery No. 25683,

2014-Ohio-2311, ¶ 45, quoting State v. Parrish, 2d Dist. Montgomery Nos. 25032 &

25050, 2013-Ohio-305, ¶ 5; City of Dayton v. Elifritz, 2d Dist. Montgomery No. 19603,

2004-Ohio-455, ¶ 4, quoting State v. Golston, 71 Ohio St.3d 224, 226, 643 N.E.2d 109

(1994).   A “collateral disability is an adverse legal consequence of a conviction or

judgment that survives despite the [defendant’s service or satisfaction of the] sentence.”

In re S.J.K., 114 Ohio St.3d 23, 2007-Ohio-2621, 867 N.E.2d 408, ¶ 10, citing Pollard v.

United States, 352 U.S. 354, 77 S.Ct. 481, 1 L.Ed.2d 393 (1957).

       {¶ 5} Here, Bittles did not move for a stay; has already paid her fine; and has

already completed service of her driver’s license suspension. Nevertheless, an appeal

from a conviction for a traffic offense is not necessarily rendered moot once the defendant
                                                                                            -4-


has paid any fines and costs, inasmuch as the statutorily mandated assessment of points

against the defendant’s driving record constitutes a collateral disability. See Cyran at

¶ 9; In re S.J.K. at ¶ 13-14 and 18; see also R.C. 4510.036 (captioned “Records of Bureau

of Motor Vehicles—Points Assessed”). During oral argument, Bittles suggested that

because R.C. 4510.15 authorizes a trial court to impose a driver’s license suspension

only for violations “relating to reckless operation,” the record of her suspension in the files

of the Bureau of Motor Vehicles has caused her auto insurance premium to increase.

       {¶ 6} Bittles, however, has not challenged the adjudication of her guilt, but only the

sentence imposed. She requests that we “vacate the license suspension” and “order

[that] a corrected [termination] entry be sent” to the Bureau of Motor Vehicles “deleting

the suspension from [her] driving record.” Appellant’s Br. 8. Yet, with the adjudication

of her guilt left undisturbed, the relief requested by Bittles would not eliminate any

collateral disability associated with her conviction, because any points assessed against

her driving record would remain. In re S.J.K. at ¶ 13 (noting that a court is affirmatively

“required to assess points” when a defendant is convicted for a traffic offense).

       {¶ 7} Furthermore, Bittles has not provided evidence of her pre-suspension and

post-suspension insurance premiums, nor has she shown that she will suffer a collateral

disability as the result of the mere existence of a record of her driver’s license

suspension—even without an entry reflecting the suspension, the records of the Bureau

of Motor Vehicles would still indicate that Bittles was cited for speeding, including the

speed at which she was driving and the number of points assessed for the violation.

Therefore, we conclude that Bittles has not demonstrated that she will suffer a collateral

disability as a result of the existence of a record of her driver’s license suspension. The
                                                                         -5-


assignment of error is accordingly moot, and this appeal is dismissed.



                                    .............



WELBAUM, P.J. and FROELICH, J., concur.



Copies sent to:

Ronald C. Lewis
Morgan M. Masters
Hon. Michael K. Murry